DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim 16 has been added.
Status of Claims
2.    This Office Action is in response to the application filed on 02/29/2022. Claims 1 through 16 are presently pending and are presented for examination.

Examiner’s note
3.    In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.

Response to Arguments
4.	Applicant’s arguments with respect to claims 1-15 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
	Based on applicant argument that Lu teaches throttles packet amount but does not teach throttle transmission rate examiner has introduced DeCusatis is reference (see applicant remarks filed on 02/27/2022).

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.


Claims 1, 3-9 and 12-15 are rejected under 35 U.S.C. 103 as being unpatentable over Begwani et al. (US 2016/0099857 a1) in view of Kelley, JR (US 2014/0101305 A1) further in view of Lu (US 2006/0288114 A1) further in view of DeCusatis et al. (US 2009/0086637 A1).

For claim 1 Begwani teaches a method of processing packets propagated over a packet switched communications network having a control plane, user plane, and a plurality of probes (see Fig. 1 “User Plane & Control Plane” and paragraph 4 “plurality of probes wherein the plurality of probes are used to examine, collect, and process control plane and user plane traffic”), the method comprising: 
receiving control plane packets associated with creating or modifying bearer for  user sessions in the network (see paragraph 5 “control packets and user packets”, paragraph 14 “receiving control plane packets from control plane traffic”, paragraph 15 “data is modified by the control plane network to include identifying information that associates the control plane packets to one of a transaction and session and determining a characteristic (feature) associated with one of the transaction and session based on the identifying information” and paragraph 51 “the control plane packets to include identifiers, such as a phone number or international mobile subscriber identity(IMSI), that relate the control plane packets to a transaction before outputting the modified control plane packets to the aggregation and analysis unit 102”, and paragraph 98 “steps used for transaction/session setup and termination using control plane packets transmitted by transmission unit 305 and collected (received ) by the CP packet aggregator unit 136” and paragraph 44 “assembling and disassembling communication channels (creating/modifying bearer) that carry UP traffic or establishing a mobility web session”); 
processing the received control plane to determine (see Fig. 6 “decrypt the received control plane (CP) packet”) at least one target feature that characterizes packets propagated over the network in the user sessions with which the control plane packets are respectively associated (see paragraph 19 “determining characteristics associated with the user plane traffic” and paragraph 22 “determining characteristics associated with the control plane traffic”); 
selecting a set of user sessions from the at least one user sessions associated with the received control plane packets (see paragraphs 87, 91-92, 95 and 101 “selecting customer session, transaction, traffic flow segment (portion) or application can be captured and analyzed”); and 
Begwani does not explicitly teach load balancing all packets sharing the same at least one target feature that belong to a same user session of the selected set of user sessions to a same probe of the plurality of probes for processing by the same probe.
However, Kelley teaches the method of routing of packets at the approximate
line rate described below includes two features: 1) automatically assigning session-instances to network probes such that the analysis processing load of packets is balanced between the various systems; and 2) routing all user plane packets of a
particular session-instance to the same network probe system so that a session-instance can be analyzed as a whole. These features are achieved even if the control plane packets and/or user plane packets for a session-instance are transmitted on
different transmission links connecting routers (see Kelley: paragraph 8). In addition, Kelley teaches a mobile communication device user may initiate a session by turning the device and establishing a connection to a communication network, and execute  multiple session-instances within the session by making voice calls, checking email, using various mobile applications, and web browsing (see Kelley: paragraph 5).
	Thus, it would have been obvious to a person or ordinary skill in the art before the filing date of claim invention to use the teachings of Kelley in the monitoring network of Begwani in order to analyze user plane packet corresponding to an instance session by load balancing (see Kelley: paragraph 8).
Although Kelley teaches balancing the network monitoring load between several network probes at or near the data transmission rate (throttling) (see Kelly: paragraphs 16, 26 “load balancing packet based on a number of packets…identify to which session the packet belongs to”), Begwani in view of Kelley does not exclusively teach throttling transmission rate packets belonging to the selected set of user sessions to a feature of the packets.
However, Lu teaches apply a NAT learning throttling filter to select a subset of packet from the plurality of packets to be used for NAT learning and thereby limit the number of received media packets to be used for NAT learning (see Lu: Fig. 3 “302” and paragraph 10). 
In addition, Lu teaches receive packet at VoIP device, identify session to which placket belongs and whether to apply throttling or processing the received packet normally (see Lu: Fig. 6).
In addition, Lu teaches throttling packets of session according to a threshold (see Lu: paragraph 37, claims 4, 14, 17-18, 22, and 30).
Thus, it would have been obvious to a person or ordinary skill in the art before the filing date of claim invention to use the teachings of Lu in the combined monitoring network of Kelly and Begwani in order to analyze user plane packet corresponding to an instance session to be throttled or not (see Lu: Fig. 6).
Begwani in view of Kelley further in view of Lu does not exclusively teach throttling packet transmission rate. 
However, DeCusatis teaches congestion detection and data rate throttling (see paragraph 3) and when packets having particular PSN initiate throttling down of the packet transmission rate in order to avoid congestion (see paragraphs 16 and 21). 
Thus, it would have been obvious to a person or ordinary skill in the art before the filing date of claim invention to use the teachings of DeCusatis in the combined monitoring network of Lu, Kelly and Begwani in order to throttle down packet transmission rate (see DeCusatis: paragraphs 3, 16, and 21).

           For claim 3 Begwani in view of Kelley further in view of Lu further in view of DeCusatis teaches the method, wherein selecting the set of user sessions comprises selecting all of the sessions associated with the received control plane packets (see Begwani: paragraphs 87, 92, 95, and 101 “selecting a session or segment (portion) of a session”).

           For claim 4 Begwani in view of Kelley further in view of Lu further in view of DeCusatis teaches the method, wherein selecting the set of user sessions comprises selecting a portion of the sessions associated with the received control plane packets (see Begwani: paragraphs 87, 92, 95, and 101 “selecting a session or segment (portion) of a session”) .

For claim 5 Begwani in view of Kelley further in view of Lu further in view of DeCusatis teaches the method, wherein selecting the portion comprises randomly selecting user sessions from the sessions associated with the received control plane packets (see Begwani: paragraph 2 “a traffic selected” and paragraph 21 “user plane packet is selected (randomly) from the plurality of user plane packets included in the user plane traffic”).
           
           For claim 6 Begwani in view of Kelley further in view of Lu further in view of DeCusatis teaches the method, wherein selecting the portion comprises determining for each of the sessions associated with the received control plane packets an IMSI and selecting a set of user sessions based on the IMSIs (see Begwani: paragraph 56 “IMSI” Kelley: paragraph 29 “IMSI session”).

           For claim 7 Begwani in view of Kelley further in view of Lu further in view of DeCusatis teaches the method, wherein selecting the portion comprises determining for each of the sessions associated with the received control plane packets an MS-IP and selecting the set of user sessions based on the MS-IPs (see Begwani: paragraph 56 “IMSI” Kelley: paragraph 29 “IMSI session”-MS-IPs are deign choice).

           For claim 8 Begwani in view of Kelley further in view of Lu further in view of DeCusatis teaches the method, and comprising processing the received control plane packet to determine for session associated with the received control plane packets an IMSI (International Mobile Subscriber Identity), an MS-IP (Mobile Subscriber-IP) address, and a GTP-U-TEID (GPRS Tunneling Protocol-User-Tunnel Endpoint Identifier) (see Begwani: paragraph 51 “control plane packet include identifiers, such as phone number or IMSI” Kelley: paragraph 29 “IMSI session”).

           For claim 9 Begwani in view of Kelley further in view of Lu further in view of DeCusatis teaches the method, and comprising using the IMSI and/or MS-IP determined for each user session of the set of user sessions to determine an IP address for the same probe to which packets belonging to the user session and sharing the at least one target feature are load balanced (as discussed in claim 1).

           For claim 12 Begwani in view of Kelley further in view of Lu further in view of DeCusatis teaches a method of processing packets propagated over a packet switched communications network having a control plane, user plane, and a plurality of probes (as discussed in claim 1), the method comprising: 
receiving control plane packets associated with creating user sessions in the network (as discussed in claim 1); 
selecting a portion of the user sessions associated with the received control plane packets (as discussed in claim 1); 
determining at least one target feature that characterizes packets propagated over the network (as discussed in claim 1); and 
load balancing packets that belong to the selected portion of the user sessions to the plurality of probes for processing (as discussed in claim 1). 
throttling transmission rates packets belonging to the selected set of user sessions responsive to a feature of the packets (as discussed in claim 1).

           For claim 13 Begwani in view of Kelley further in view of Lu further in view of DeCusatis teaches the method, wherein selecting the portion of the sessions comprises randomly selecting user sessions from the sessions associated with the received control plane packets (see Begwani: paragraph 2 “a traffic selected” and paragraph 21 “user plane packet is selected (randomly) from the plurality of user plane packets included in the user plane traffic”).
           For claim 14 Begwani in view of Kelley further in view of Lu further in view of DeCusatis teaches the method, wherein selecting the portion of the user sessions associated with the received control plane packets comprises processing the control plane packet to determine for each of the user sessions packets an IMSI (International Mobile Subscriber Identity) and (see Begwani: paragraph 56 “IMSI” Kelley: paragraph 29 “IMSI session”-MS-IPs are deign choice).

           For claim 15 Begwani in view of Kelley further in view of Lu further in view of DeCusatis teaches the method, and comprising selecting the portion of the user sessions associated with received control plane packets based on the IMSIs and/or MS-IPs (see Begwani: paragraph 56 “IMSI” Kelley: paragraph 29 “IMSI session”-MS-IPs are deign choice).

6.	Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Begwani in view of Kelley further in view of Lu further in view of DeCusatis and further in view of Negm (US 2018/0167847 A1).

For claim 2  Begwani in view of Kelley further in view of Lu further in view of DeCusatis with exception of “throttling responsive to at least one or any combination of more than one of a time period, APN (Access Point Name), QCI, (Quality of Service Class Identifier), and/or a CGI (Cell Global Identifier)” teaches the method, wherein throttling transmission rates of packets responsive to a feature of the packets comprises throttling transmission rates of packets responsive to  at least one or any combination of more than one of a time period, APN (Access Point Name), QCI, (Quality of Service Class Identifier), and/or a CGI (Cell Global Identifier) (see Begwani: paragraphs 47, 75 “selectable time interval for gathering statistics on grouped UP packets” and  Kelley: paragraph 30 “identifying a feature of the packet that is specific to the protocol”, paragraph 43 “IP address blocks, MAC IDs, and other similar features used to assign a session-instance to a network probe”).
However, Negm teaches throttling of IP packet based on QoS and APN in order to avoid overloading (see Negm: paragraph 27).
Thus, it would have been obvious to a person or ordinary skill in the art before the filing date of claim invention to use the teachings of Lu in the combined monitoring network of DeCusatis, Lu, Kelly, and Begwani in order to throttle data traffic based on QoS or APN (see Negm: paragraph 27).

7.	Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Begwani in view of Kelley further in view of Lu further in view of DeCusatis and further in view of Janakiraman et al.  (EP 2 806 678 B1).

For claim 16 Begwani in view of Kelley further in view of Lu further in view of DeCusatis teaches the method according to claim 8 and comprising processing the received control plane packets to determine, for each user session associated with the received control plane packets, at least one target feature useable to identify a packet belonging to the user session selected from an MS-IP (Mobile Subscriber-IP) address, and a GTP-U-TEID (GPRS Tunneling Protocol-User-Tunnel Endpoint Identifier) (see Begwani: paragraph 86 “control plane packets are modified to include identifiers, such as a phone number or IMSI that relates the control plane packets to a transaction-phone number, IMSI are only exemplary (design choice)” and paragraphs 84-85 “customer phone, IMS number, or IP address”, Kelly: paragraph 29 Control plane packet include IP addresses, phone number, IMSI, etc.”, paragraph 38 “Tunnel ID”, paragraph 46 “tunnel ID and GTP filed of control plane packet”). 
Begwani in view of Kelley further in view of Lu further in view of DeCusatis does not explicitly teach MS-IP and GTP-U-TEID.
However, Janakiraman teaches both MS-IP and GTP-U-TEID (see Janakiraman: paragraph 23 “TEID is part of a GTP-U message”, paragraph 41 “once th subscriber GTP session is established, parameters related to the session such as TEID, IMSI, APN and the like are tracked and stored”, paragraph 43 “Table 1, MSIP, IMSI, TEID”).
Thus, it would have been obvious to a person or ordinary skill in the art before the filing date of claim invention to use the teachings of Janakiraman in the combined monitoring network of DeCusatis, Lu, Kelly, and Begwani in order to customize the control plane packets to include identifiers such as MSIP, IMSI, or TEID, or the like (see Janakiraman: paragraph 23 “TEID is part of a GTP-U message”, paragraph 41 “once th subscriber GTP session is established, parameters related to the session such as TEID, IMSI, APN and the like are tracked and stored”, paragraph 43 “Table 1, MSIP, IMSI, TEID”, and paragraph 46 “Table 2”).

Allowable Subject Matter
8.	Claims 10-11 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
9.	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Ali et al. (US 8,902, 754 B2) “session-aware GTPv2 load balancing”.

10.	Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to David M OVEISSI whose telephone number is (571)270-3127.  The examiner can normally be reached on Monday-Friday 8Am-5PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jeffey Rutkowski can be reached on 01215.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MANSOUR OVEISSI/Primary Examiner, Art Unit 2415